Citation Nr: 1632328	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  00-23 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel
INTRODUCTION

The Veteran served on active duty from July 11, 1978 to August 1, 1978. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 1999 decision of the Anchorage, Alaska, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over this case was subsequently transferred to the VARO in Manila, Republic of the Philippines, and that office forwarded the appeal to the Board. 

In December 2000, the Veteran testified during a hearing before a Decision Review Officer (DRO).  In February 2003, the Veteran testified before the undersigned at a Travel Board hearing. 

In January 2004, the Board denied entitlement to service connection for a personality disorder and remanded the issue of entitlement to service connection for an acquired psychiatric disability to include PTSD.  The Board denied that claim in November 2004.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2006 Order, the Court vacated the Board's November 2004 decision and remanded the matter for further proceedings. 

In July 2007 and again in August 2009, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development. 

In May 2011, the Board denied service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed this decision to the Court.  In a November 2012 Memorandum Decision, the Court vacated the Board's May 2011 decision and remanded the matter for further proceedings consistent with that decision. 

In May 2013, the Board requested a medical opinion from the Veterans Health Administration (VHA). See 38 C.F.R. § 20.901 (2012).  The requested opinion was received by the Board in July 2013.  Thereafter, in December 2013, the Board denied service connection for an acquired psychiatric disorder, to include PTSD.

The Veteran again appealed the denial to the Court and in November 2014, the Court vacated the Board's December 2013 decision and remanded the matter for further proceedings consistent with Joint Motion for Remand (JMR) dated that same month.

The VBMS and Virtual VA folders have been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that pre-service psychiatric illness was aggravated during service due to the trauma of in-service assaults.

In August 2015, the Board requested a new VHA expert opinion on the etiology of the Veteran's claimed acquired psychiatric disorder, other than PTSD, after the June 2013 VHA opinion was deemed inadequate by the Court.  A new VHA medical opinion was obtained in September 2015 which addressed whether the claimed in-service assaults were credible and whether, if so, said assaults clearly and unmistakably did not aggravate the pre-existing psychiatric disability.  

However, after the Court remand of November 2014, the Veteran, through his attorney, submitted an independent medical expert opinion from Dr. W.J.H., a private psychologist dated in August 2015.  The opinion states that after a review of the service medical records, and all of the pre and post medical treatment record, it is the opinion of the examiner that the Veteran currently has depressive disorder which had pre-existed service and that there was indication that had been aggravated by service.  The examiner provided the reasoning that confinement in service reminded the Veteran of his psychiatric hospitalization as a child and all the bad memories that he had from that period of life and this is indication of an aggravation of the condition due to service.  Significantly, service treatment records of July 18, 1978, note the Veteran stated, while seeking psychiatric treatment at his own request, that the confinement in service reminded him of bad memories from his childhood hospitalization.

Given the above evidence, the Board finds that a new VA medical opinion is needed which addresses whether the Veteran's pre-existing psychiatric condition was aggravated by the Veteran's service and his feelings of confinement therein.  None of the VA medical opinions of record address this particular stressor but rather focus solely on the stressor of the claimed assaults.  To ensure due process, a new opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should forward the claim file to an appropriate VA examiner and request that an etiology opinion be obtained with regards to the Veteran's claimed acquired psychiatric disorder, other than PTSD.  The claim file should be made available to the examiner and access to the electronic files should be given.  The examination report should state that the claimed file, both paper and electronic, were reviewed.  After a thorough review of the evidence of record, to include pre-service, in-service and post-service treatment, the examiner should provide an opinion as to whether any of the diagnosed psychiatric disabilities at any point during the appeal period, were clearly and unmistakably not aggravated by service.  The examiner is advised that it has been determined that an acquired psychiatric disorder pre-existed service.  Therefore, the question to be answered is whether the pre-existing psychiatric disability was not clearly and unmistakably aggravated by service.

In providing the opinion the examiner should specifically comment and discuss the August 2015 private medical opinion from W.J.H. Ph.D.  Additionally, the examiner should discuss the Veteran's statements in service that the confinement in service was a reminder of the childhood psychiatric hospitalizations and all of the bad memories associated with it.  

A complete rationale for all opinions expressed should be provided in the examination report.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




